—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent James V Brands, a Justice of the Supreme Court, Dutchess County, from conducting “any further proceedings that deprive [the] petitioner” of certain rights in an action entitled Rock City Sound, Inc. v Bashian & Farber, LLP, pending under Dutchess County index No. 4525/08.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Covello, J.P., Miller, Dickerson and Eng, JJ., concur.